Citation Nr: 1439061	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  09-48 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel

INTRODUCTION

The Veteran served on active duty from June 1980 to September 1980, June 1983 to July 1984 and from February 2003 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for obstructive sleep apnea.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his obstructive sleep apnea began in service.  He contends that while in service, he experienced a number of traumatic events that affected his ability to sleep.  In 2003, he remembers that he would awake in the night about three times a week and jump out of bed, thinking someone was in his room.  His service treatment records reflect that in December 1983, the Veteran was assessed to not be able to handle combat stress.  In January 1984, he was cleared for duty after a follow-up stress evaluation.  Post-service treatment records reflect that he was diagnosed with obstructive sleep apnea following a sleep study.  To date, the Veteran has not been afforded a VA examination to determine the etiology of his obstructive sleep apnea.  Because the Veteran was diagnosed with obstructive sleep apnea within two years of separation from active service, and has provided credible testimony as to his in-service symptoms of sleep disturbance, the Board finds that the duty to assist to obtain a VA examination has been triggered in this case.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his obstructive sleep apnea.  The examiner should review the claims file.  The examiner is requested to provide a well-explained rationale for the opinion reached.   The examiner should opine as to whether it is at least as likely as not (within the realm of 50 percent probability or greater) that the Veteran's obstructive sleep apnea was caused or aggravated by either of his two periods of active service.  The examiner should take into account the diagnosis of sleep apnea two years following service separation, as well as the Veteran's statements that he had trouble sleeping and would awaken several times in the night while in service. 

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



